Citation Nr: 0508003	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-11 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in July 
2004 when it was remanded for additional development.


REMAND

In the July 2004 remand, the Board, in pertinent part, 
directed that any outstanding VA and private treatment 
records be obtained.  Thereafter, the veteran was to be 
scheduled for a VA psychiatric examination to obtain 
information as to the nature and severity of his service-
connected PTSD.

While additional VA and private records were associated with 
the claims file subsequent to the July 2004 remand, it is not 
clear if all the outstanding treatment records have been 
identified or requested.  

Furthermore, based on a July 2004 entry in CAPRI (a VA 
electronic database) that states that the veteran is 
deceased, the Appeals Management Center (AMC) returned the 
case to the Board without complying with the directives of 
the July 2004 remand.

The Board notes, however, that a recheck of CAPRI and review 
of VA outpatient treatment records shows that the veteran is, 
in fact, alive.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the AMC's failure to follow 
the directives in the July 2004 remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the case is hereby REMANDED to the RO via the 
AMC, in Washington, D.C., for the following actions:  

1.  The AMC or RO should request the 
veteran to submit any pertinent evidence 
in his possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on his 
behalf any records, not already 
associated with the claims file, 
pertaining to treatment or evaluation of 
his PTSD since June 2001.

2.  The AMC or RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment, 
to include any pertinent VA treatment 
records from the Perry Point and 
Coatesville VA Medical Centers for the 
period since June 2001.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  

3.  The AMC or RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD (as opposed to any non-service-
connected psychiatric disability).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected PTSD 
(as opposed to any non-service-connected 
psychiatric disability), to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions expressed 
must also be provided.  

4.  Thereafter, the RO or AMC should 
readjudicate the issue of entitlement to 
an initial rating in excess of 50 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO or AMC should issue 
to the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




